Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-12, 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, 12, and 21.  Weiping, which is the closest prior art does not disclose any details about the air intake and has an internal positive air pressure source. Particularly having a low pressure chamber and a high pressure chamber. Most of the other known references involve “blasting” the air off the active surface of the optical member, not creating a low speed air flow to consistently prevent airborne particles into the system. Although there are references that teach an external air source to the camera body which include O’Kane (US2008/0285132), Adrian (US 2010/0165103) and Tajima (US 5,708,859). All of the above have compressed air and not low speed air. For such reasons the claims are determined to be novel and nonobvious.
Claims 2, 4-11, 14-20, and 22-24 are allowed as being dependent from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723